DETAILED ACTION
This Office Action is in response to application 16/949,013 filed on October 09, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019128528.3, filed on 10/22/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “pre-tweak generator”, “pre-tweak selector” and “tweak generator” in claims 1, 17, “pre-tweak generator” in claims 2-4, “mode selector” in claims 8, 16, “pre-tweak generator”, and “tweak generator” in claims 10-12.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims limitations “pre-tweak generator”, “pre-tweak selector” and “tweak generator” in claims 1, 17, “pre-tweak generator” in claims 2-4, “mode selector” in claims 8, 16, “pre-tweak generator”, and “tweak generator” in claims 10-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. From reviewing of the specification, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (Durham) U.S. Pub. Number 2017/0285976 in view of Medwed et al. (Medwed) U.S. Pub. Number 2020/0380140. 
Regarding claim 1; Durham discloses a data cryptographic device, comprising:
a pre-tweak generator configured to generate pre-tweak values (para. [0028] memory controller…to determine, for each cache line, a data physical memory address…and the integrity line slot selector identifies an integrity line slot in the integrity line address where an integrity line slot value is stored and used to determine whether an address alias is valid);
a pre-tweak value cache memory configured to store one or more pre-tweak values generated by the pre-tweak generator (para. [0029] memory controller 112 may include a data retriever to read the encrypted data line from the data line physical address of the data physical memory address for the cache line);
a pre-tweak value selector configured to:
check whether a pre-tweak value for an input memory address is stored in the pre-tweak value cache memory, the input memory address indicating an address of a data memory in which encrypted data or encrypted and authenticated data is to be stored or is stored (para. [0020] cores 106, 108 may check whether data is located in the cache 110 to execute one or more instructions and/or other data (e.g., program data, etc.), wherein a cache miss may cause a transfer of the data from the memory 102 to the cache 110 in a block of fixed size (e.g., cache line));
a tweak generator configured to generate a tweak value based on the selected pre-tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address); and
a block cipher configured to perform at least one block cipher algorithm to at least one of encrypt data, encrypt and authenticate data, decrypt encrypted data, decrypt and verify encrypted and authenticated data, using a cryptographic key and the tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address. The tweak function 126 may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm). 
Durham does not disclose, which Durham discloses in case the pre-tweak value for the input memory address is stored in the pre-tweak value cache memory, reading the pre-tweak value from the pre-tweak value cache memory as a selected pre-tweak value (Medwed: para. [0037] data may first be stored in a cache (e.g., a write-back cache in or coupled to memory manager 20) before it is stored in the memory 40. For example, when the processor 10 performs a store and the data block to which the data is stored is already in the cache, then the data to be stored may be inserted into the block of data that is cached. However, nothing may be written to the memory 40 at this time. Instead, in accordance with one embodiment, the memory block in the cache may be marked as ‘dirty’. Subsequently, when there is a cache miss and it is decided that a block should be replaced in the cache, then that block is checked for being dirty. If it is dirty, then the data in it may be sent to in the memory 40. At this time, the data is written to the memory (or a lower level cache), and
in case the pre-tweak value for the input memory address is not stored in the pre-tweak value cache memory, selecting a generated pre-tweak value generated by the pre-tweak generator as the selected pre-tweak value  (Medwed: para. [0037] when there is a cache miss and it is decided that a block should be replaced in the cache, then that block is checked for being dirty. If it is dirty, then the data in it may be sent to in the memory 40. At this time, the data is written to the memory (or a lower level cache).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Durham to provide in case the pre-tweak value for the input memory address is stored in the pre-tweak value cache memory, reading the pre-tweak value from the pre-tweak value cache memory as a selected pre-tweak value, and in case the pre-
 
Regarding claim 2; the combination of Durham and Medwed discloses the data cryptographic device of claim 1, wherein the pre-tweak generator is further configured to generate the generated pre-tweak value based on a memory sector address indicating a sector of a data memory in which encrypted data or encrypted and authenticated data is to be or is stored (Durham: para. [0035]  an address scrambler 122 to scramble a physical memory address utilized to access the memory 102, and an inverse address scrambler 124 to reverse the scramble of the physical memory address).

Regarding claim 3; the combination of Durham and Medwed discloses the data cryptographic device of claim 1, wherein the pre-tweak generator is further configured to generate the generated pre-tweak value using a cryptographic pre-tweak key (Durham: para. [0090] cryptographic techniques to implicitly embed the integrity check based on using the address as a tweak to the block cipher).

Regarding claim 4; the combination of Durham and Medwed discloses the data cryptographic device of claim 1, wherein the tweak generator is further configured to generate the tweak value based (Durham: para. [0122] a physical memory address 800 that may be used to determine a key or a tweak; Durham: para. [0123] sections of the data physical memory address 800 may also be identified as data line bytes 802, a data line physical address 804 (actual location in memory of the data; Durham: para. [0125] unused bits of the physical memory address 800 may be used to determine, for example, which key and/or tweak is to be used when encrypting and/or decrypting memory for a particular data line).

Regarding claim 5; the combination of Durham and Medwed discloses the data cryptographic device of claim 1, wherein the block cipher is configured to perform at least one block cipher algorithm in accordance with a tweaked codebook mode with ciphertext stealing algorithm (Durham: para. [0036] a tweak function 126…may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm).

Regarding claim 6; the combination of Durham and Medwed discloses the data cryptographic device of claim 1, wherein the block cipher is further configured to perform at least an authentication algorithm to authenticate the data (Durham: para. [0069] the integrity check line may be encrypted using normal AES 128/256, ECB or XTS mode, etc. depending on the security objectives...The integrity check line may also be encrypted such that a malicious n-bit change to a data block corresponding to a specific integrity value may be diffused throughout only a data block for the integrity value).

Regarding claim 7; the combination of Durham and Medwed discloses the data cryptographic device claim 1, further comprising:
(Durham: para. [0088] a memory integrity mechanism that may employ error correction code (ECC) memory and/or cryptographic integrity mechanisms that software running on the apparatus 100 may use. Memory integrity hardware optimized to the point of adding no overhead that may be employed by the illustrated apparatus 100, enable software to control current valid integrity values through which a memory alias is currently assigned for a given granular memory location (e.g., cache line)).

Regarding claim 8; the combination of Durham and Medwed discloses the data cryptographic device of claim 7, further comprising:
a mode selector (para. [0069] the function detector 134 may determine that the memory 102 is to be accessed for a first time and/or the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak), configured to select at least one operation mode selected from a group consisting of:
a security mode operating the block cipher to perform at least one block cipher algorithm (Durham: para. [0068] the memory controller 112 may also include a slot selector 150 to select a slot for the integrity value from a plurality of slots in an integrity check line; para. [0069] integrity check line may be encrypted (e.g., in the same manner as previously discussed for a data line, encrypted with wide diffusion over the whole line, etc.) to detect a malicious n-bit change to any location in ciphertext of the integrity check line); and 
a safety mode operating the error detection circuit to detect an error in the encrypted data or encrypted and authenticated data (Durham: para. [0071] the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak, and the initializer 152 may, in response, set a value of an integrity check line corresponding to the physical location in the memory 102 to an uninitialized value (e.g., all zeros, all ones, etc.), which indicates that no verifiable data has been written to the memory 102 (and/or the specific physical location)).

Regarding claim 9; the combination of Durham and Medwed discloses the data cryptographic device of any one of claim 1, wherein the input memory address comprises an input memory sector address of the data memory (Durham: para. [0072] a region of the memory 102 reserved for integrity data when, for example, the OS allocates pages of memory for a first time (before memory is used or written).

Regarding claim 17; Durham discloses a memory system, comprising:
a data cryptographic device claim 1 (un-patentable under similar scope as claim 1); and
a data memory configured to store the encrypted data or the encrypted and authenticated data (para. [0071] the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak; para. [0072] when the cores 106, 108 read the memory 102 for the first time…may access a region of the memory 102 reserved for integrity data when, for example, the OS allocates pages of memory for a first time (before memory is used or written).
Regarding claim 18; Durham discloses a method of operating a data cryptographic device, the method comprising:
checking whether a pre-tweak value for an input memory sector address is stored in a pre-tweak value cache memory (para. [0020] cores 106, 108 may check whether data is located in the cache 110 to execute one or more instructions and/or other data (e.g., program data, etc.), wherein a cache miss may cause a transfer of the data from the memory 102 to the cache 110 in a block of fixed size (e.g., cache line));
generating a tweak value based on the selected pre-tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address); and
performing at least one block cipher algorithm to encrypt data, encrypt and authenticate data, decrypt encrypted data, decrypt and verify encrypted and authenticated data, using a cryptographic key and the generated tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address. The tweak function 126 may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm).
Durham does not disclose, which Durham discloses in case the pre-tweak value for the input memory address is stored in the pre-tweak value cache memory, reading the pre-tweak value from the pre-tweak value cache memory as a selected pre-tweak value (Medwed: para. [0037] data may first be stored in a cache (e.g., a write-back cache in or coupled to memory manager 20) before it is stored in the memory 40. For example, when the processor 10 performs a store and the data block to which the data is stored is already in the cache, then the data to be stored may be inserted into the block of data that is cached. However, nothing may be written to the memory 40 at this time. Instead, in accordance with one embodiment, the memory block in the cache may be marked as ‘dirty’. Subsequently, when there is a cache miss and it is decided that a block should be replaced in the cache, then that block is checked for being dirty. If it is dirty, then the data in it may be sent to in the memory 40. At this time, the data is written to the memory (or a lower level cache), and
in case the pre-tweak value for the input memory address is not stored in the pre-tweak value cache memory, selecting a generated pre-tweak value generated by the pre-tweak generator as the selected pre-tweak value  (Medwed: para. [0037] when there is a cache miss and it is decided that a block should be replaced in the cache, then that block is checked for being dirty. If it is dirty, then the data in it may be sent to in the memory 40. At this time, the data is written to the memory (or a lower level cache).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Durham to provide in case the pre-tweak value for the input memory address is stored in the pre-tweak value cache memory, reading the pre-tweak value from the pre-tweak value cache memory as a selected pre-tweak value, and in case the pre-tweak value for the input memory address is not stored in the pre-tweak value cache memory, selecting a generated pre-tweak value generated by the pre-tweak generator as the selected pre-tweak value, as taught by Medwed. The motivation would be to provide an indicating the location where data is to be read/written. The data may be encrypted/decrypted based on at least one key and the memory security tag stored in the pointer. The memory safety tag thus serves as a tweak for the encrypted data (i.e. By including the tweak in a field or predetermined number of bits in the pointer, the storage space (e.g., memory or cache) does not have to be modified to accommodate the encrypted data with tags. Also, costs and power consumption for the storage device are significantly reduced, along with processing overhead and latency issues).
Regarding claim 20; Durham discloses a method of operating a memory system, the method comprising:
(un-patentable under similar scope as claim 18); and
storing the encrypted data or the encrypted and authenticated data in a data memory or reading the encrypted data or the encrypted and authenticated data from the data memory (para. [0071] the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak; para. [0072] when the cores 106, 108 read the memory 102 for the first time…may access a region of the memory 102 reserved for integrity data when, for example, the OS allocates pages of memory for a first time (before memory is used or written).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Durham et al. (Durham) U.S. Pub. Number 2017/0285976.
Regarding claim 10; Durham discloses a data cryptographic device comprising:
a pre-tweak generator configured to generate a pre-tweak value (para. [0028] memory controller…to determine, for each cache line, a data physical memory address…and the integrity line slot selector identifies an integrity line slot in the integrity line address where an integrity line slot value is stored and used to determine whether an address alias is valid);
(para. [0122] a physical memory address 800 that may be used to determine a key or a tweak; Durham: para. [0123] sections of the data physical memory address 800 may also be identified as data line bytes 802, a data line physical address 804 (actual location in memory of the data; Durham: para. [0125] unused bits of the physical memory address 800 may be used to determine, for example, which key and/or tweak is to be used when encrypting and/or decrypting memory for a particular data line); and a
 block cipher configured to perform at least one block cipher algorithm to encrypt data, encrypt and authenticate data, decrypt encrypted data, decrypt and verify encrypted and authenticated data, using a cryptographic key and the generated tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address. The tweak function 126 may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm).

Regarding claim 11; Durham discloses the data cryptographic device of claim 10, wherein the pre-tweak generator is further configured to the pre- tweak value based on a memory sector address indicating a sector of a data memory in which encrypted data or encrypted and authenticated data is to be stored or is stored (para. [0035]  an address scrambler 122 to scramble a physical memory address utilized to access the memory 102, and an inverse address scrambler 124 to reverse the scramble of the physical memory address).
Regarding claim 12; Durham discloses the data cryptographic device of any one of claim 10, wherein the pre-tweak generator is further configured to generate the pre- tweak value using a cryptographic pre-tweak key (Durham: para. [0090] cryptographic techniques to implicitly embed the integrity check based on using the address as a tweak to the block cipher).

Regarding claim 13; Durham discloses the data cryptographic device of any one of claim 10, wherein the block cipher (11 1, 511) is configured to perform at least one block cipher algorithm in accordance with a tweaked codebook mode with ciphertext stealing algorithm (Durham: para. [0036] a tweak function 126…may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm).

Regarding claim 14; Durham discloses the data cryptographic device of any one of claim 10, wherein the block cipher is further configured to perform at least an authentication algorithm to authenticate the data or to verify the data (Durham: para. [0069] the integrity check line may be encrypted using normal AES 128/256, ECB or XTS mode, etc. depending on the security objectives...The integrity check line may also be encrypted such that a malicious n-bit change to a data block corresponding to a specific integrity value may be diffused throughout only a data block for the integrity value).

Regarding claim 15; Durham discloses the data cryptographic device of any one of claim 10, further comprising:
an error detection circuit configured to detect an error in the encrypted data or encrypted and authenticated data stored in a data memory using an error detection code associated with the encrypted data or encrypted and authenticated data (Durham: para. [0088] a memory integrity mechanism that may employ error correction code (ECC) memory and/or cryptographic integrity mechanisms that software running on the apparatus 100 may use. Memory integrity hardware optimized to the point of adding no overhead that may be employed by the illustrated apparatus 100, enable software to control current valid integrity values through which a memory alias is currently assigned for a given granular memory location (e.g., cache line)).

Regarding claim 16; Durham discloses the data cryptographic device of claim 15, further comprising:
a mode selector (para. [0069] the function detector 134 may determine that the memory 102 is to be accessed for a first time and/or the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak), configured to select at least one operation mode selected from a group consisting of:
a security mode operating the block cipher to perform at least one block cipher algorithm (para. [0068] the memory controller 112 may also include a slot selector 150 to select a slot for the integrity value from a plurality of slots in an integrity check line; para. [0069] integrity check line may be encrypted (e.g., in the same manner as previously discussed for a data line, encrypted with wide diffusion over the whole line, etc.) to detect a malicious n-bit change to any location in ciphertext of the integrity check line); and 
a safety mode operating the error detection circuit to detect an error in the encrypted data or encrypted and authenticated data (para. [0071] the value selector 132 may also determine that a function is to be given access to a physical location in the memory 102 via a key and/or a tweak, and the initializer 152 may, in response, set a value of an integrity check line corresponding to the physical location in the memory 102 to an uninitialized value (e.g., all zeros, all ones, etc.), which indicates that no verifiable data has been written to the memory 102 (and/or the specific physical location)).
Regarding claim 19; Durham discloses a method of operating a data cryptographic device, the method comprising:
generating a pre-tweak value (para. [0028] memory controller…to determine, for each cache line, a data physical memory address…and the integrity line slot selector identifies an integrity line slot in the integrity line address where an integrity line slot value is stored and used to determine whether an address alias is valid);
generating a tweak value based on the pre- tweak value and based on a block address indicating a block of a sector of the a data memory in which encrypted data or encrypted and authenticated data is to be stored or is stored (para. [0122] a physical memory address 800 that may be used to determine a key or a tweak; Durham: para. [0123] sections of the data physical memory address 800 may also be identified as data line bytes 802, a data line physical address 804 (actual location in memory of the data; Durham: para. [0125] unused bits of the physical memory address 800 may be used to determine, for example, which key and/or tweak is to be used when encrypting and/or decrypting memory for a particular data line); and a
 performing at least one block cipher algorithm to encrypt data, encrypt and authenticate data, decrypt encrypted data, decrypt and verify encrypted and authenticated data, using a cryptographic key and the generated tweak value (para. [0036] memory controller 112 may further include a tweak function 126 to utilize a physical memory address (e.g., scrambled, unscrambled, etc.) as a tweak to a block cipher to bind unencrypted data with the physical memory address. The tweak function 126 may include, for example, XTS (xor-encrypt-xor/XEX-based tweaked-codebook mode with ciphertext stealing) algorithm).



Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss claim’s amendment before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2021/0266143 to Boue-Boue teaches XEX and XTS modes of operation use a tweak value which corresponds to the sector address assigned to the data unit or sector containing data to be encrypted. The XEX mode of operation uses a same encryption key for tweak value encryption and plaintext block encryption. The XTS mode of operation uses two different encryption keys. A first encryption key (also referred to as a ‘tweak encryption key’) is used to encrypt the tweak value. A second encryption key (also referred to as ‘data encryption key’) is used for plaintext blocks encryption. 

U.S. Pub. Number 2017/0054550 to Choi-Choi teaches generating a tweak value corresponding to block data, which is placed at a random position from which the encryption, decryption, or encryption and decryption starts, from among sequential block data; and/or performing the encryption, decryption, or encryption and decryption from the block data using the tweak value. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU V TRAN/Examiner, Art Unit 2491